DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed as prior art has not been found that suggests or renders obvious the limitations of independent claims 1, 16, and 17 disclosing acquiring a number of evacuees for each of a plurality of targets corresponding to a predetermined user; selecting a target of the plurality of targets based on the acquired numbers of evacuees for the plurality of targets and importance levels respectively set for the plurality of targets; and associating information on the selected target with information on the acquired number of evacuees for the selected target and outputting the information on the selected target and the information on the acquired number of evacuees for the selected target to the predetermined user.  The closest prior art, Akutsu, US Patent Application Publication Number 2015/0296358, discloses an evacuation notification terminal device and evacuation notification system wherein a number of evacuees in a location are determined.  However, the reference does not teach or suggest determining a number of evacuees for each of a plurality of target areas corresponding to a particular user, selecting a specific target area bases on a number of evacuees and importance level, and subsequently outputting specific information to the particular user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 563518, discloses an evacuation notification system.
JP 2015125733, discloses an evacuation support system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
August 23, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644